Citation Nr: 1759677	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-06 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for a right ankle disability.

2. Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel




INTRODUCTION

The Appellant is a veteran served honorably in the United States Army from July 1978 to February 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In September 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further development.  The record reflects substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (conferring upon an appellant the right to substantial compliance with the Board's order)).  Unfortunately, another remand is necessary before the Board can adjudicate the issue of entitlement to service connection for a back disability. 

The issues of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current right ankle disability is related to an in-service injury. 


CONCLUSION OF LAW

The criteria for establishing entitlement to service-connection for a right ankle disability have been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017). 




REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Whether the requirements for establishing service connection are met is based on analysis of all the evidence of record and an assessment of its credibility and probative weight.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  Ultimately, it is the appellant's burden "to present and support a claim for benefits under laws administered by the Secretary."  See 38 U.S.C. § 5107(a).

The Board thoroughly reviewed the evidence in this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss in detail each piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  After reviewing all the evidence, the Board finds that the evidence is at least in equipoise regarding the service connection claim for an ankle disability.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (finding it is the Board's duty to assess the credibility and weight of all the evidence and determine its probative value).

The Veteran injured her right ankle during active duty service in August 1978 when she fell down stairs.  She sought treatment, complaining of right ankle pain.  The impression was a sprained right ankle.  An x-ray from August 1978 showed soft tissue swelling but no evidence of fracture or dislocation.  Later that month, the Veteran was sent to the hospital for a hard cast.  It was noted that she still had edema under the right "medial mall.  Area quite sensitive to palpation."  The impression was eversion sprain right ankle.  

Service treatment records show the Veteran continued to complain of right ankle pain in October 1978.  It was noted that she had a cast on her right ankle in September 1978.  

In September 1979, the Veteran complained of right ankle pain due to PT without boots.  The assessment was chronic right ankle.  The treatment plan included duty with limitations of wearing hard soled foot gear for PT.  An October 1979 service medical record stated that the Veteran had early degenerative joint disease in her right ankle and that she should do PT at her own pace.  October 1979 x-rays revealed an old injury of right medial malleolus, with not acute fracture noted.  An October 1979 consultation sheet noted that the Veteran said she injured her right ankle approximately one year prior and that she had problems with her ankle giving away and twisting ever since.  The Veteran was referred for an evaluation of degenerative joint disease of the ankle.  The evaluation noted that the Veteran reported symptoms on the lateral side of her ankle posterior to the peroneal tendon area.  X-rays revealed "some small ligamentous avulsion of the deltoid ligament on the medial side of the ankle.  There is a question of an anterior spur of the tibia."  It was also noted that she had a "nondescribt [sic] type of tenderness posterior to the peroneal tendons."  However, the x-rays revealed no evidence of degenerative joint disease.  

The Veteran was afforded VA examinations (VAXs) in April 2011 and April 2017 to evaluate the right ankle.  Diagnostic tests performed during the April 2011 exam showed a "bony density adjacent to the medial malleolus" which the examiner stated "could be related to the old trauma."  April 2011 VAX, p. 5 (emphasis added).  The tests also showed slight degenerative changes with a "small tiny calcaneal spur."  Id. at 6.  In the April 2017 VAX, the examiner noted: "Again is seen well-corticated bony density adjacent to medial malleolus which could be due to old avulsion injury or unfused ossification center.  There is no acute bony abnormality identified...There is slight bone spurring along distal tibia anteriorly."  April 2017 VAX, p. 8. 

Although the record contains another unfavorable nexus opinion since this claim was reopened  in September 2015, the Board finds the most recent medical opinion did not consider favorable evidence in the record.  In particular, the October 1979 x-rays showed an injury to the right medial malleolus, as did the April 2011 and April 2017 x-rays; however, neither the April 2011 nor the April 2017 examiner explained why the recent findings are not consistent with those made in October 1979.   In this regard, the Board cannot ignore that both examiners opined that the bony density adjacent to the right medial malleolus could be due to the avulsion injury in service.  Giving the Veteran the benefit of the doubt, the Board finds that the evidence is at least in equipoise as to whether her current right ankle disability is related to the ankle injury sustained in service.  Accordingly, entitlement to service connection for a right ankle disability is granted. 

ORDER

Entitlement to service connection for a right ankle disability is granted. 

REMAND

In this case, the Veteran submitted a service connection claim for a back disability in January 2011.  In her application, the Veteran stated she injured her back in approximately October 1982 while in the Army Reserves and received treatment in El Toro and Santa Ana, California.  Initial Application 6, Jan. 14, 2011.  She added, "[m]y back was Injured [sic] while in the active Reserves in Santa Ana Ca. [sic] during Active duty time while work [sic] on my Army Issue Truck. This has been a continous [sic] problem ever since it was injured."  Id. at 7.  

The Veteran's representative repeated this contention in a correspondence dated May 20, 2014: "The veteran has reported that she injured her back in October 1982, while stationed in Santa Ana, California, as a member of the Army Reserves. The veteran testified that her injury occurred while lifting the front hood of her Army issued truck."  Correspondence, p. 3 (May 20, 2014).  

However, a review of the Veteran's military personnel records (MPRs) shows that she was not on ACDUTRA in October 1982.  MPR, p. 16  (received March 23, 2016). 

Fortunate for the Veteran, the record contains a Medical Revised Duty Note dated March 07, 1982.  The note indicates the Veteran sustained a lumbar strain and was put on light duty with no PT, running, etc.  Although the note does not provide an explanation of how or when the lumbar strain occurred, the note coincides with a period of time in which the Veteran was on ACDUTRA.  MPR, p. 18 (showing the Veteran was on ACDUTRA in March 1982).  Thus, there is some evidence indicating a possible back injury during a period of ACDUTRA. 

In April 2017, the Veteran was afforded a VA examination to evaluate her back condition.  The examiner diagnosed the Veteran with degenerative joint disease (DJD) of the lumbar spine, degenerative disc disease (DDD), and stenosis.  Thus, there is also evidence of a current disability.  

The examiner went on to opine that the Veteran's back condition was not related to service.  The examiner stated that the Veteran's medical records "show that the degenerative change in her back showed up on radiology studies in 2011.  This is 31 years post service."  He added that the DJD "is not secondary or a progression of her lumbar strain while active duty and is more likely related to aging process."  

The examiner then erroneously stated, "there are no submitted medical records from 1980-2011 to support continuity of care or nexus of treatment to service."  Contrary to the examiner's statement, the record contains back related medical treatment in September 2005, February 2010, and August 2010.  Consequently, another medical opinion is necessary which accounts for that treatment. 

Accordingly, the case is REMANDED for the following action:

1. Obtain another medical opinion from a qualified physician to determine the nature and etiology of the Veteran's low back disability.  The physician should thoroughly review the claims file and should note that review in the report.  The physician should also clearly set forth the rationale for all opinions expressed.  The physician should provide an opinion on the following question:

(a) Assuming the Veteran sustained a lumbar sprain in March 1982, is it at least as likely as not (50% probability or greater) that her current back disabilities were caused by the lumbar sprain?  Particular attention is invited to: 

(i) the March 7, 1982, Medical Revised Note-indicating the Veteran sustained a lumbar strain, albeit with no indication of when or how; 

   (ii) the September 12, 2005 note from Dr. Scott Estes; 

   (iii) a February 2010 progress note;

(iii) the August 23, 2010 progress note from VAMC Kansas City; 

(iv) the April 15, 2011 VAX stating the Veteran was treated in 2005 for hepatitis C and a pulled back;

(v) the April 5, 2017 VAX indicating the Veteran's current back disabilities are not related to the alleged lumbar strain, but rather age related. 

If possible, the physician should support his/her opinion with medical literature.  If the requested opinion cannot be provided without resorting to speculation, you should explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, limits of medical knowledge, etc.).

2. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for a response.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


